285 F.3d 1078
In re U.S. INTERACTIVE, INC. & U.S. Interactive Corp., Appellants.
No. 01-2019.
United States Court of Appeals, Third Circuit.
Argued January 15, 2002.
March 18, 2002.

Appeal from the United States District Court for the District of Delaware, U.S. Bankruptcy Court No. 01-00224, Sue L. Robinson.
Before: SCIRICA, GREENBERG and BRIGHT,* Circuit Judges.
ORDER
After oral argument and agreement of the parties, it is now hereby
ORDERED and ADJUDGED by this Court that the Order of the District Court entered March 12, 2001, be, and the same is hereby fully vacated.


1
As of the date of the bankruptcy filing, the escrow account at issue was not property of the bankruptcy estate.


2
The parties are free to litigate the preferential transfer issues, including the appropriate standard of review, in the ongoing proceedings before the Bankruptcy Court.



Notes:


*
 The Honorable Myron H. Bright, United States Circuit Judge for the Eighth Judicial Circuit, sitting by designation